In Mandamus and Procedendo. On motion to dismiss, motion for the determination of material falsity, motion to substitute relator David Turner, motion to strike motion to dismiss and motion for determination of material falsity, and motion for appointment of counsel. Motion to dismiss sustained. Cause dismissed. All other motions are denied.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Cook, J., concurs in the denial of the motion for determination of material falsity for lack of authenticated supporting documentation. See Evid.R. 901.
Douglas and Lundberg Stratton, JJ., concur' except that they would grant the motion for determination of material falsity.